                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS

    SCOTT A. MEDFORD,

                   Plaintiff,

           v.                                           Case No. 17-cv-1012-JPG-DGW

    C/O FITZ1, ARAMARK FOOD SERVICES,
    JOHN DOE 1 (Laundry Worker), and JOHN
    DOE 2 (Maintenance Worker),

                   Defendants.


                                          JUDGMENT

         This matter having come before the Court, the issues having been heard, and a decision

having been rendered,

         IT IS HEREBY ORDERED AND ADJUDGED that this case is dismissed without

prejudice.

DATED: December 20, 2018                      MARGARET M. ROBERTIE, Clerk of Court

                                              s/Tina Gray, Deputy Clerk



Approved:        s/ J. Phil Gilbert
                 J. PHIL GILBERT
                 DISTRICT JUDGE




1
    C/O Fitz, as named in the First Amended Complaint, is actually C/O Fisk.
